Filed 10/27/20 P. v. Orozco CA2/1
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on
opinions not certified for publication or ordered published, except as specified by rule
8.1115(b). This opinion has not been certified for publication or ordered published for
purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                      SECOND APPELLATE DISTRICT

                                    DIVISION ONE


THE PEOPLE,                                                     B300943

        Plaintiff and Respondent,                               (Los Angeles County
                                                                Super. Ct. No. SA081968)
        v.

JOSE MARIA OROZCO,

        Defendant and Appellant.



      APPEAL from an order of the Superior Court of Los
Angeles County, Upinder S. Kalra, Judge. Dismissed.
      Pamela J. Voich; Gloria C. Cohen, under appointment by
the Court of Appeal, for Defendant and Appellant.
      Xavier Becerra, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Assistant
Attorney General, Steven D. Matthews and Gary A. Lieberman,
Deputy Attorneys General, for Plaintiff and Respondent.
       Defendant Jose Orozco appeals an order of the trial court
revoking probation imposed after a judgment of conviction for
driving under the influence. Because he has been released from
incarceration and is no longer on probation, the appeal is moot.
Therefore, we dismiss the appeal.
                          BACKGROUND
       On March 30, 2013, officers noticed Orozco weaving in and
out of his lane while driving at a high speed. When the officers
pulled him over, Orozco admitted that he had been drinking, and
subsequently failed two alcohol screening tests.
       On April 29, 2013, Orozco pled no contest to driving with a
0.08 percent blood alcohol content within 10 years of three other
DUI offenses. The court placed him on formal probation for 36
months with the condition that he complete an alcohol program.
       A year later, on November 18, 2014, Orozco reported to his
probation officer that he could not continue attending his
program in light of his recent unemployment and homelessness.
On February 24, 2015, a probation officer filed a notice of
violation, and the trial court ordered Orozco to complete an
alcohol abuse program. When Orozco failed over the next several
years to do so or to report to his probation officer, the trial court
issued a warrant for his arrest. At the revocation hearing, Orozco
conceded the probation violation but argued for a lenient
sentence. The court revoked probation and sentenced him to
county jail for the upper term of three years.
       Orozco appealed, but during the pendency of the appeal
was released from incarceration with no probation.
                           DISCUSSION
       Orozco originally contended on appeal that insufficient
evidence established the probation violation that he conceded




                                 2
before the trial court. In a letter brief, however, he contends the
appeal is now moot. We agree.
      Courts “ordinarily may consider and determine only an
existing controversy, and not a moot question . . . .” (In re
Madison S. (2017) 15 Cal. App. 5th 308, 328.) Thus, we may
dismiss an appeal if it fails to present a justiciable claim, that is,
a present, concrete, and genuine dispute as to which the court
can grant effective relief. (In re I.A. (2011) 201 Cal. App. 4th 1484,
1489.) We determine on a case-by-case basis whether an appeal
is moot and, if so, whether we should nonetheless review the
merits of a claim of error. (In re Esperanza C. (2008) 165
Cal. App. 4th 1042, 1055.)
      Here, it appears to be no legal or practical consequence that
can redound to Orozco’s benefit should we reverse the order
revoking his probation. Therefore, his appeal is moot.
                           DISPOSITION
      The appeal is dismissed.
      NOT TO BE PUBLISHED



                                            CHANEY, J.

We concur:



             ROTHSCHILD, P. J.              SINANIAN, J.*


      *Judge of the Los Angeles County Superior Court, assigned
by the Chief Justice pursuant to article VI, section 6 of the
California Constitution.



                                  3